563 So. 2d 1362 (1990)
STATE of Louisiana
v.
Moses JACKSON.
No. K90-16.
Court of Appeal of Louisiana, Third Circuit.
July 23, 1990.
Moses Jackson, pro se.
Charles W. Wagner, Dist. Atty., Alexandria, for respondent.
Before DOMENGEAUX, GUIDRY and FORET, JJ.
WRIT DENIED: Failure of a trial court to advise relator of his right to remain silent is harmless error if it is proved by competent evidence at the multiple offender hearing that relator was the same person convicted of the predicate offense in the multiple offender bill. State v. Mallett, 552 So. 2d 28 (La.App. 3 Cir.1989). Furthermore, convictions under the escape statute are legitimate "enhancement" offenses for purposes of a multiple offender bill. State v. Goodin, 550 So. 2d 801 (La. App. 2 Cir.1989).